Citation Nr: 0723638	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  96-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision of the 
St. Louis Missouri regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for gastroenteritis, entitlement to service 
connection for sinusitis and entitlement to service 
connection for impotence as secondary to service connected 
lumbar condition.

In March 2005, the veteran attended a hearing at the RO 
before the undersigned.  A transcript of this hearing is 
associated with the claims file.  At this hearing, the 
veteran withdrew his appeal for service connection for 
sinusitis.

In June 2005, the Board remanded the issues of entitlement to 
service connection for impotence and entitlement to service 
connection for gastroenteritis for further development.

In a February 2007 rating decision, the Appeals Management 
Center granted service connection gastroenteritis.  Therefore 
the only issue currently before the Board is the veteran's 
claim for entitlement to service connection for impotence 
secondary to service connected lumbosacral condition.

In May 2007 the veteran submitted statements by him and his 
wife.  The veteran did not waive consideration by the agency 
of original jurisdiction.  Cf. 38 C.F.R. § 20.1304 (2006).  
The veteran's statement presented argument that had 
previously been considered by the RO and AMC; the veteran's 
spouse reported that the veteran had experienced a loss of 
sexual function since their marriage in 2003.  Evidence 
previously considered by the RO and AMC showed impotence 
since at least 1996.  The evidence submitted in May 2007 is 
not pertinent so as to require referral to an agency of 
original jurisdiction.


FINDING OF FACT

Current impotence is not the result of a disease or injury in 
service, and is unrelated to a service connected disease or 
injury.


CONCLUSION OF LAW

Current impotence was neither incurred in nor aggravated by 
military service, nor is it secondary to any service- 
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52744-52747 (Sept. 
7, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in September 2005, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, an August 2005 VCAA 
letter contained a notation that the veteran should provide 
VA with any additional evidence or information that he might 
have that was pertained to his claim.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the September 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the September 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, per the June 2005 Board remand, the veteran 
underwent a VA examination in October 2006 to obtain an 
opinion regarding impotence.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for a lumbosacral 
condition since August 12, 1970.  The veteran injured his 
lower back when he fell while on active duty in May 1962.

The veteran's service medical records are negative for 
complaints or treatments related to impotence.

In May 1996, the veteran presented to the Kansas City, 
Missouri VAMC with complaints of a history of impotence.  The 
diagnosis was impotence with decreased testosterone.  The 
veteran presented to the VAMC in October 1996 when he 
reported a long history of impotence.

In August 1999 the veteran presented to the sexual 
dysfunction clinic at the VAMC.  The veteran reported having 
no erections following a traumatic injury and severe back 
injury on June 25, 1995.  The veteran was a chiropractor and 
had been in practice 20 years prior to this injury.  There 
were no other organic risk factors.  The physician noted that 
the veteran became impotent immediately after a traumatic 
back injury 4 years ago.  

A November 2003 treatment note from the Fayetteville, 
Arkansas VAMC contained a diagnosis of psychogenic impotence. 

At his March 2005 hearing, the veteran stated that he had a 
medical background as he received a doctor of chiropractic 
degree, medical doctor degree, doctor of neuropathy degree 
and a doctor of medical research.  He is licensed as a 
chiropractor.  The veteran stated that he had been impotent 
since June 1995.  He claimed that he had a lumbar problem 
prior to 1995.  When he fell in 1995, the disc sequestered 
which created erectile dysfunction.

The veteran underwent a VA examination for erectile 
dysfunction in October 2006.  He reported that he lost his 
ability to have an erection since injuring his back lifting a 
table in June 1995.  He stated that he had been unable to 
have any erection since this injury.  The veteran explained 
that when he lifted the table and hurt his back in 1995, this 
caused caudaquina syndrome which did not allow him to pool 
blood in his penis to have an erection.  

The examiner noted that the veteran's history was significant 
as he was a diabetic, but was non-insulin dependent.  The 
veteran had a history of lumbago and had been diagnosed with 
psychogenic impotence in the past.  On examination, the 
veteran's testicles were smaller than normal.  The examiner 
stated that the left testicle was atrophic and of softer 
consistency than normal.  

The examiner concluded that the veteran did appear to have 
impotence.  However, the examiner did not feel that this was 
related to a service-connected injury.  The examiner did not 
know the exact extent of whether the veteran actually did 
have a documented caudaquina syndrome which could be 
associated with some loss of erectile function.  The veteran 
did not appear to have any loss of sensation in the perieneal 
areas, which the examiner thought "would possibly be part of 
that picture."  The veteran did have a history of smoking, 
was obese and had other reasons that could account for his 
erectile dysfunction.  The examiner did not find "definite 
evidence" that the impotence was directly related to the 
veteran's service-connected disability.

In a May 2007 letter, the veteran stated that his erectile 
dysfunction/caudaquina syndrome began on the same date that 
his disability of chronic lumbosacral strain with 
degenerative joint disease and herniated disc at L4-, L5-S1 
started.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with impotence.  

In this case, a grant of service connection based on direct 
causation for impotence is not claimed or warranted.  The 
veteran's service medical records are entirely negative for 
any manifestations of impotence, including complaints or 
findings thereof, and the veteran has not reported impotence 
in service.  There is also no evidence of a direct 
relationship between the current impotence and service.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claimed that his current impotence was caused by 
his service-connected lumbosacral condition.  Specifically, 
the veteran concluded that during an injury in 1995, the disc 
in his back sequestered which created erectile dysfunction.

The veteran has claimed and shown that he is a medical 
professional as he is a licensed chiropractor.  Therefore he 
has the requisite training and knowledge to offer an opinion 
as to medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and knowledge and require the special 
knowledge and experience of a trained medical professional). 

However, the October 2006 VA examiner concluded that the 
veteran's current impotence was not related to a service-
connected injury.  The VA examiner noted that the veteran did 
not appear to have any loss of sensation in the perieneal 
areas which the examiner thought would be present if there 
was impotence due to caudaquina syndrome.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The VA examiner, unlike the veteran has no interest in the 
outcome of the appeal.  The examiner took into account the 
veteran's entire history, while the veteran's statements have 
not considered his other risk factors for impotence, or the 
diagnosis of psychogenic impotence.  The VA examiner also 
addressed the timing of the veteran's symptoms and provided a 
thorough rationale for his conclusions.  For these reasons 
the Board finds the October 2006 VA examiner's opinion to be 
the most probative.  

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for impotence 
secondary to his service connected lumbosacral condition.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra.


ORDER

Entitlement to service connection for impotence is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


